[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION FOR PROTECTIVE ORDER MOTION TO QUASH SUBPOENA (#101)
Defendant's Motion to Quash Subpoena is denied. Defendant's Motion for Protective Order is granted with regard to the complete investigative files, disciplinary and personnel files of
                    Cynthia Hobbs, Richard Dowling David Schutz Pam Patry Thomas Walsh
Plaintiff is entitled to review all claims of sexual harrassment directed and filed against these individuals and all adjudicatory and/or disciplinary action taken against these individuals by defendant as a result of such claims. Said review to include memoranda, correspondence notes, diary entrees, written statements, or other writings. Plaintiff is also entitled to review the investigative and disciplinary files of Michael Biondi and Gertrude Duarte insofar as they pertain to accusations of sexual harassment against each other or any other person. Said review to include memoranda, correspondence notes, diary entries, written statements or other writings and audio tape recordings from Biondi.
A protective order is granted with regard to the investigative, disciplinary and personnel files by whatever name they are called by SNET, for each and every current or former SNET employee who has been accused of sexual harassing another SNET employee at any time from January 1, 1985 through this date.
DONALD T. DORSEY, JUDGE CT Page 3317